Citation Nr: 1709392	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1975 to August 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board denied the Veteran's claim of entitlement to service connection for a back disability in a December 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2016 Order, the Court granted a joint motion for remand (JMR) filed by the Veteran and VA (the parties), vacated the December 2015 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  Thus, the case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran claims entitlement to service connection for a back disability.  He has contended he has suffered from back pain since a June 1981 in-service motor vehicle accident.

As noted above, in an August 2016 Order, the Court granted the parties' JMR, set aside the Board's December 2015 denial of the Veteran's claim, and remanded the case to the Board for action consistent with the terms of the JMR.  In pertinent part, in the August 2016 JMR, the parties noted that the Board, in its December 2015 decision, had found the Veteran was not a credible historian regarding his back disability.  Specifically, the parties noted the Board's findings that the Veteran admitted to in-service use of marijuana and cocaine, failed to report a history of back pain during post-service emergent treatment in 1994, and had a previous felony conviction.  However, the parties first noted the Board had failed to explain the relevance of in-service drug use to the Veteran's credibility regarding his history of back pain.  In addition, the parties noted the Board had relied on a February 2009 mental health group treatment note for its finding that the Veteran had a history of a felony conviction, when, in fact, the note stated only that a member of the therapy group discussed a felony history, but did not mention the Veteran specifically.  Moreover, the parties noted the 1994 emergent treatment referenced by the Board had been for rectal bleeding, and the parties agreed the Board had failed to explain why it would be expected that a history of back pain would be noted in association with emergent treatment for rectal bleeding.

Setting aside the concerns raised by the JMR discussed above, the Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, the Veteran was afforded a VA spine examination in June 2014.  The examiner provided diagnoses of lumbosacral strain and degenerative arthritis of the spine, and noted the Veteran's report that he had had back pain since an in-service motor vehicle accident in which he was a passenger.  The examiner opined, however, that the Veteran's back disability was less likely than not incurred in or caused by any in-service event.  The examiner noted that the Veteran's service treatment records (STRs) showed numerous instances of treatment for low back pain.  However, the examiner noted the first evidence of post-service treatment for low back symptoms was in 2005, and as such, the examiner stated she was unable to develop a nexus between the Veteran's service and his symptoms at the time of the examination.

The Board notes the Veteran's STRs show he was treated for a fractured nose following a motor vehicle accident in June 1981.  He was treated for low back pain in July 1982, August 1982, May 1985, September 1985, July 1987, April 1988, and November 1988.  In addition, the Board notes that in various lay statements, the Veteran asserted his back pain had been present since his June 1981 injury, but that he was homeless for a period of time after service, and had no insurance.  Thus, he stated, he treated himself with over-the-counter medication for many years.  The Veteran also stated that although he reinjured his back in 2003, this was only an aggravation of his 1981 injury.

The Board notes the VA examiner's opinion was based, in large part, on the absence of documented back treatment following service for many years.  Although the examiner acknowledged the Veteran's report that his back pain persisted since an in-service injury, she did not address or provide any reason for disregarding his statements to the effect that he was homeless and had no insurance, and thus used over-the-counter medication, which tend to explain the absence of post-service treatment records.

In a December 2016 informal hearing presentation, the Veteran's representative requested the case be remanded to the Agency of Original Jurisdiction (AOJ) to afford the Veteran an additional VA examination.

Under the foregoing circumstances, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination to address the nature and etiology of his back disability or disabilities. 






Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the nature and etiology of any back disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination of the Veteran and a review of the relevant records and lay statements, the examiner should identify all back disabilities present during the period of the claim.
 
With regard to each identified back disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

If the examiner diagnoses arthritis of the spine, the examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the arthritis manifested within 1 year of the Veteran's separation from service in August 1989.

In providing his or her opinions, the examiner must address the Veteran's competent assertions to the effect that he has suffered from back pain since a June 1981, in-service motor vehicle accident, to the present day, but was homeless and had no insurance for a period of time following service, and used over-the-counter medication for many years, and that although he reinjured his back in 2003, this was only an aggravation of his 1981 injury.

The examiner is advised the Board has determined the Veteran is credible with regard to the occurrence of the June 1981 motor vehicle accident.

The examiner must also address the Veteran's service treatment records showing treatment for a fractured nose following a motor vehicle accident in June 1981, and treatment for low back pain in July 1982, August 1982, May 1985, September 1985, July 1987, April 1988, and November 1988.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




